


Exhibit 10.2


BROWN & BROWN, INC.


RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
March 23, 2016 (the “Date of Grant”), between Brown & Brown, Inc., a Florida
corporation (together with its subsidiaries, the “Company”) and _________ (the
“Grantee”), pursuant to the terms and conditions of the Brown & Brown, Inc. 2010
Stock Incentive Plan, as amended (the “Plan”). Any term capitalized but not
defined in this Agreement will have the meaning set forth in the Plan.


The Plan provides to the Compensation Committee of the Board of Directors of the
Company (the "Committee") the discretion and authority to grant Stock Grants to
Employees or Directors, subject to the terms and conditions of the Plan and any
additional terms provided by the Committee. Pursuant to the terms of the Plan,
the Committee desires to grant time-based restricted shares of the common stock
of the Company, par value $.10 per share (the "Common Stock"), to the Grantee in
the form of a Stock Grant effective as of the Date of Grant. The Grantee desires
to accept the grant of shares of Common Stock and agrees to be bound by the
terms and conditions of the Plan and this Agreement. Accordingly, the Company
and the Grantee hereby agree to the restrictions, terms, and conditions set
forth below.


    1.    Grant of Restricted Shares. The Company grants to the Grantee
_____________ (________) shares of Common Stock (the “Restricted Shares”).
 
    2.    Vesting of Restricted Shares. Except as otherwise provided in Section
3 of this Agreement in the event of a Transfer of Control or the termination of
the Grantee's employment with the Company as a result of death or Disability,
the Grantee's interest in the Restricted Shares shall become fully vested and
nonforfeitable on the fifth (5th) anniversary of the Date of Grant, provided
that the Grantee has been continuously employed by the Company since the Date of
Grant. Except as otherwise provided in Section 3 of this Agreement, if the
Grantee's employment terminates for any reason before the fifth (5th)
anniversary of the Date of Grant, the Grantee's interest in the Restricted
Shares shall be forfeited. For the avoidance of doubt, any reference in this
Agreement to "employment with the Company" or "employed by the Company" shall be
deemed to include service as a non-Employee member of the Company's Board of
Directors, and a Grantee's continuous employment with the Company shall not be
considered interrupted in the event of a change in the status of the Grantee
from Employee to non-Employee Director, or from non-Employee Director to
Employee.


3.    Treatment of Restricted Shares upon Transfer of Control, or Termination of
Employment as a Result of Death or Disability.


(a)    Transfer of Control. If the Grantee's employment with the Company
terminates by reason of Termination After Transfer of Control (as defined below)
after the Date of Grant, but before the Grantee's interest in the Restricted
Shares becomes fully vested and nonforfeitable in accordance with Section 2 of
this Agreement, the Restricted Shares shall become fully vested and
nonforfeitable as of the date of such Termination After Transfer of Control. For
purposes of this Section 3(a), the following definitions shall apply:


(1)    “Termination After Transfer of Control” shall mean either of the
following events occurring after a Transfer of Control:





--------------------------------------------------------------------------------




(A)    termination by the Company of the Grantee’s employment with the Company,
within twelve (12) months following a Transfer of Control, for any reason other
than Termination for Cause (as defined below); or


(B)    upon Grantee’s Constructive Termination (as defined below), the Grantee’s
resignation from employment with the Company within twelve (12) months following
the Transfer of Control.


Notwithstanding any provision herein to the contrary, Termination After Transfer
of Control shall not include any termination of the Grantee’s employment with
the Company which: (i) is a Termination for Cause (as defined below); (ii) is a
result of the Grantee’s death or Disability; (iii) is a result of the Grantee’s
voluntary termination of employment with the Company other than upon
Constructive Termination (as defined below); or (iv) occurs prior to the
effectiveness of a Transfer of Control.


(2)    “Termination for Cause” shall mean termination by the Company of the
Grantee’s employment with the Company for any of the following reasons: (i)
theft, dishonesty, or falsification of any employment or Company records; (ii)
improper use or disclosure of the Company’s confidential or proprietary
information; (iii) the Grantee’s failure or inability to perform any reasonable
assigned duties after written notice from the Company of, and a reasonable
opportunity to cure, such continued failure or inability; (iv) any material
breach by the Grantee of any employment agreement between the Grantee and
Company, which breach is not cured pursuant to the terms of such agreement; or
(v) the Grantee’s conviction of any criminal act which, in the Company’s
discretion, impairs Grantee’s ability to perform his or her duties with the
Company. Termination for Cause pursuant to the foregoing shall be determined in
the discretion of the Company.


(3)    “Constructive Termination” shall mean any one or more of the following:


(A)    without the Grantee’s express written consent, the assignment to the
Grantee of any duties, or any limitation of the Grantee’s responsibilities,
substantially inconsistent with the Grantee’s positions, duties,
responsibilities and status with the Company immediately prior to the date of a
Transfer of Control;


(B)    without the Grantee’s express written consent, the relocation of the
principal place of the Grantee’s employment to a location that is more than
fifty (50) miles from the Grantee’s principal place of employment immediately
prior to the date of a Transfer of Control, or the imposition of travel
requirements substantially more demanding of the Grantee than such travel
requirements existing immediately prior to the date of a Transfer of Control;


(C)    any failure by the Company to pay, or any material reduction by the
Company of, (i) the Grantee’s base salary in effect immediately prior to the
date of the Transfer of Control (unless reductions comparable in amount an
duration are concurrently made for all other employees of the Company with
responsibilities, organizational level and title comparable to the Grantee’s),
or (ii) the Grantee’s bonus compensation, if any, in effect immediately prior to
the date of the Transfer of Control (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Grantee); or


(D)    any failure by the Company to (i) continue to provide the Grantee with
the opportunity to participate, on terms no less favorable than those in effect
for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with the Company then
held by the Grantee, in any benefit or compensation plans and programs,
including, but

2

--------------------------------------------------------------------------------




not limited to, the Company’s life, disability, health, dental, medial, savings,
profit sharing, stock purchase and retirement plans, if any, in which the
Grantee was participating immediately prior to the date of the Transfer of
Control, or their equivalent, or (ii) provide the Grantee with all other fringe
benefits (or their equivalent) from time to time in effect for the benefit of
any employee group which customarily includes a person holding the employment
position or a comparable position with the Company then held by the Grantee.


(b)    Termination of Employment as a Result of Death or Disability. If the
Grantee’s employment with the Company terminates as a result of Grantee’s death
or disability before the Grantee's interest in the Restricted Shares becomes
fully vested and nonforfeitable in accordance with Section 2 of this Agreement
or is forfeited, the Restricted Shares shall become vested and nonforfeitable on
the date on which the Grantee's employment with the Company terminates.


4.    Adjustments in Number of Restricted Shares. If the shares of the Common
Stock are changed into or exchanged for a different number or kind of shares of
the Company or other securities of the Company by reason of merger,
consolidation, recapitalization, reclassification, stock split, stock dividend
or combination of shares, the number and kind of Restricted Shares shall be
equitably adjusted to reflect such changes in accordance with the Plan. Any such
adjustment made by the Company's Board of Directors or the Committee shall be
final and binding upon the Grantee, the Company, their respective heirs,
administrators, personal representatives, successors, assigns, and all other
interested persons.


5.    Delivery of Vested Restricted Shares; No Fractional Shares. Subject to the
provisions of Section 10 relating to tax withholding, the delivery to the
Grantee of the Restricted Shares that become fully vested and nonforfeitable
under Section 2 or Section 3 of this Agreement shall be, at the Company’s
option, evidenced by a share certificate delivered to the Grantee, or other
physical or electronic evidence of Common Stock ownership, including, without
limitation, deposit of shares into a stock brokerage account maintained for the
Grantee or credit to a book-entry account for the benefit of the Grantee
maintained by the Company’s stock transfer agent or its designee.
Notwithstanding any provision of this Agreement to the contrary, any fractional
share that would otherwise result from the application of any provision of this
Agreement shall be rounded down to the nearest whole number, as determined by
the Committee in its discretion.


6.    Dividend Rights. If a cash dividend is declared on shares of the Common
Stock after the Date of Grant, but before the Grantee's interest in the
Restricted Shares becomes fully vested and nonforfeitable or is forfeited, the
Company shall pay the cash dividend directly to the Grantee with respect to the
Restricted Shares. If a stock dividend is declared after the Date of Grant, but
before the Grantee's interest in the Restricted Shares becomes fully vested and
nonforfeitable or is forfeited, the stock dividend shall be treated as part of
the grant of that portion of the related Restricted Shares, and the Grantee's
interest in such stock dividend shall become vested and nonforfeitable, or shall
be forfeited, at the same time as the Restricted Shares with respect to which
the stock dividend was paid becomes vested and nonforfeitable or are forfeited.
The disposition of each other form of dividend that may be declared after the
Date of Grant, but before the Grantee's interest in the Restricted Shares
becomes fully vested and nonforfeitable or is forfeited, shall be made in
accordance with such rules as the Committee may adopt with respect to such
dividend.


7.    Voting Rights. The Grantee shall be allowed to exercise voting rights with
respect to the Restricted Shares after the Date of Grant even though the
Grantee's interest in such Restricted Shares has not yet become fully vested and
nonforfeitable.


8.    Administration. The Committee shall have the power to interpret this
Agreement and to adopt such rules for the administration, interpretation, and
application of the Agreement as are consistent with the Plan, and to interpret
or revoke any such rules. All actions taken and all interpretations and

3

--------------------------------------------------------------------------------




determinations made by the Committee in good faith shall be final and binding
upon the Grantee, the Company, and all other interested persons. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement or
any similar agreement to which the Company is a party.


9.    Non-Transferability. Neither the Restricted Shares nor any interest or
right therein or part thereof shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition is voluntary or involuntary or by operation of law, by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 9 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.


10.    Withholding. The Grantee shall pay all applicable federal and state
income and employment taxes that the Company is required to withhold at any time
with respect to the Restricted Shares. Such payment shall be made in full by the
deduction from the number of vested and nonforfeitable Restricted Shares
otherwise deliverable by Company upon vesting and nonforfeitability of any
portion of the Restricted Shares, the smallest number of whole shares which,
when multiplied by the fair market value of a share of the Common Stock on the
vesting date, is sufficient to satisfy the amount of such tax withholding
requirement. Grantee's entry into this Agreement shall confirm Grantee’s
instruction and authorization to the Company to satisfy withholding obligations
with respect to the Restricted Shares in this manner.


11.    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary and any
notice to be given to the Grantee shall be addressed to the address on file for
the Grantee with the Company’s Employee Compensation (Payroll) Department. By a
notice given pursuant to this Section 11, either party may hereafter designate a
different address for notices to be given to such party. Any notice required to
be given to the Grantee shall, if the Grantee is then deceased, be given to the
Grantee's personal representative if such representative has previously informed
the Company of such representative’s status and address by written notice under
this Section 11. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a United States postal receptacle.


12.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


13.    Disposition. Upon receipt of any of the Restricted Shares as a result of
the satisfaction of all conditions to the grant of the Restricted Shares, the
Grantee shall, if requested by the Company in order to assure compliance with
applicable law, hold such Restricted Shares for investment and not with the view
toward resale or distribution to the public and, if so requested by the Company,
shall deliver to the Company a written statement signed by the Grantee and
satisfactory to the Company to that effect. In such instance, the Grantee shall
give prompt notice to the Company of any disposition or other transfer of any
Restricted Shares acquired under this Agreement. Such notice shall specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Grantee in such disposition or other transfer.


14.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one agreement.


15.    Severability. If any provision, or any part thereof, of this Agreement
should be held by any court to be illegal, invalid or unenforceable, either in
whole or in part, such illegality, invalidity or

4

--------------------------------------------------------------------------------




unenforceability shall not affect the legality, validity or enforceability of
the remaining provisions, or any part thereof, all of which shall remain in full
and effect.


16.    Entire Agreement; Amendments. This Agreement (including any documents or
instruments referred to herein) constitutes the entire agreement regarding the
Restricted Shares among the parties and supersedes all prior agreements, and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. The Committee may amend this Agreement, provided that if
the Committee determines, in its discretion, that an amendment of this Agreement
is likely to materially impair the rights of the Grantee, such amendment shall
not be implemented without the consent of the Grantee, except to the extent that
such amendment is required for compliance with applicable law, stock market or
exchange rules and regulations, or accounting or tax rules and regulations.


17.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
choice of law principles.


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the date first written above.


BROWN & BROWN, INC.
                                                                                          
By: _______________________________
R. Andrew Watts
Executive Vice President, Treasurer &                             Chief
Financial Officer


GRANTEE


_______________________________



5